Citation Nr: 1744953	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-09 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for status-post right arm and hand surgery, conducted at a VA facility in October 2010, claimed as limited motion of the right arm and hand.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for infection of surgical scar, right wrist, resulting from surgery performed in October 2010 at a VA facility.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. S.M.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak


INTRODUCTION

The Veteran had active duty service from December 1970 to December 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to compensation under 38 U.S.C.A. § 1151 for status-post carpal tunnel release, including limited motion of the right arm and hand, and infection of the surgical scar.

In November 2015 the Veteran was afforded a hearing before the Board.  A transcript of this testimony has been associated with the record.  

In July 2017, this matter was last before the Board, at which time it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In October 2010 the Veteran underwent a carpal tunnel syndrome (CTS) release with ulnar nerve relocation at a VA facility, for which signature consent was obtained.

2. Additional disability is not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment in October 2010, or an event not reasonably foreseeable.

3.  Following the October 2010 surgical procedure, the Veteran was treated by VA for post-surgical infection.

4.  Additional disability is not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment for the post-surgical infection, or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment in October 2010 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability as a result of VA medical treatment for post-surgical infection from the October 2010 CTS release with ulnar nerve relocation have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a February 2012 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in November 2015.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in March 2016 and July 2017 to obtain outstanding VA medical records related to informed consent, afford the Veteran a VA examination and obtain medical opinions on the questions at hand.  In accordance with the Board's remand directives, the informed consent records were obtained, the Veteran was afforded a VA examination and medical opinions were obtained.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations. 38 C.F.R. § 3.361(d)(1).

Along these lines, the Court has held that it cannot be presumed that a complication was not discussed because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  That is, a VA consent form without listing a possible complication is not negligence per se.  Id. at 239-41.

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2016).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record. 38 C.F.R. § 17.32(d) (2017).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran claims that he has an additional disability related to an October 2010 CTS release with ulnar nerve relocation performed at a VA facility.  He also claims that he had additional disability resulting from VA's treatment of post-surgical infection.  He seeks compensation under 38 U.S.C.A. § 1151 for the claimed additional disabilities.  



There is no doubt that the Veteran incurred additional disability from the October 2010 procedure, including disability resulting from the post-surgical infection.  VA records document signed informed consent.  The signed consent forms document that infection is a known risk of the procedure.  See October 22, 2010, "Consent for Clinical Treatment/Procedure."  

VA records disclose no complications at the time of the surgery.  However, about a month after the Veteran developed an infection, for which he received VA treatment, and was placed on antibiotics.  See November 16, 2010, VA treatment record.  Shortly after the Veteran was started on antibiotics, he reported that the infection improved; however, he cancelled his follow-up appointment due to a "financial situation."  See November 22, 2010, VA treatment record.  

In furtherance of attempting to substantiate the Veteran's claim, VA obtained a medical opinion in November 2016.  The examiner wrote a lengthy opinion relating to the standard of care element necessary to substantiate a claim under 38 U.S.C.A. § 1151, and the risks of the Veteran's surgery, including infection and complex regional pain syndrome (CPRS).  She explained that VA acted appropriately in performing the procedure.  In regard to the Veteran's assertion that VA did not timely or adequately care for the infection, the examiner stated that the immediate post-operative care was performed within the best practice of medicine, and that infection was a reasonably foreseeable consequence of the surgery.  She also indicated CPRS resulted from the surgery, which was not caused by any fault on VA's part, and that this was a reasonably foreseeable consequence of the procedure.  Indeed, she noted that the signed informed consent contemplated such events.  

In July 2017, The Board remanded the matter an addendum opinion to the November 2016 opinion to obtain clarification on the question of whether additional disability resulted from VA's medical treatment.  In July 2017, the addendum opinion was obtained.  The opinion indicates that the Veteran incurred a scar and CPRS as a result of the October 2010.  Thus, these additional disabilities resulted from the treatment.  In terms of fault, the examiner explained that VA was not at fault in the provision of medical care, and that the scar and CPRS were reasonably foreseeable as a consequence of the treatment.  Again, she explained that VA properly performed the procedure and cared for the post-surgical infection.  

The Board acknowledges the lay assertions that VA failed to adequately provide medical care.  However, this is clearly a complex medical question that involves ascertaining the proper standard of care for medical providers, and this is not something within the purview of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's contentions in this regard are not probative.

Other than the lay contentions, which are not competent or probative, the evidence weighs against granting the claims.  The November 2016 and July 2017 opinions clearly indicate that infection and CPRS were reasonably foreseeable consequences of the surgery, for which informed consent was obtained.  Moreover, the opinions clearly show that VA was not at fault in caring for the post-surgical infection.  The opinions find no fault on VA's part, including negligence, carelessness, lack of proper skill, error in judgment or delay in the provision of medical care.  No evidence indicates that any residuals are due to an event not reasonably foreseeable.  In the absence of any competent evidence to the contrary, the claim must be denied. Gilbert, supra.







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for status-post right arm and hand surgery, conducted at a VA facility in October 2010, claimed as limited motion of the right arm and hand, is denied.  

Entitlement to compensation under 38 U.S.C. § 1151 for infection of surgical scar, right wrist, resulting from surgery performed in October 2010 at a VA facility, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


